BYRD, J.
We are of opinion, that special administrators are included within the term “ administrators,” as employed in section 1825 of the Code; and that the term “receipts,” therein used, means pecuniary assets, and does not embrace assets which are not money or currency. The word “disbursements,” in the same section, evidently means money or currency paid out in extinguishment of the liabilities of the decedent, or the expenses of administration. To the extent that a special administrator may legally receive the money assets of the estate, and disburse the same, he is entitled to commissions allowed by section 1825 of the Code; and the court should also allow actual expenses, and for special, or extraordinary services, such compensation as is just. Beyond this, the court is not authorized by law to go, in making an allowance to a special *273administrator. Such special administrator is not entitled to commissions on the valuation of the assets of the estate.
[2.] The bill of exceptions sets out all the evidence introduced on the hearing; but neither the decree of the court, nor the record, discloses the items upon which the court made the allowance of four thousand dollars. In the case of Pearson and Wife v. Darrington, (32 Ala. 273,) this court, in speaking of allowances to administrators for services, said: “ The uniform practice of the court is to refuse to make general allowances, without a specification of the items. The party must name and prove the particulars.” This rule not having been complied with in this case, the allowance fmade by the court to the appellee can not be sustained on the evidence set out in the record.
[3.] The court rendered a decree in favor of John A. Lewis, esq., for two thousand dollars, for services rendered as attorney to the special administrator. We are not aware of any law, which confers on the probate court the authority to make an allowance or decree in favor of a person who is not a party to a proceeding in that court. The case of Bates, adm’r, v. Vary, adm’r, decided at the January term, 1867, (40 Ala. 421,) clearly indicates when an attorney’s fee for services rendered an administrator should be allowed. Also, see headnotes 41, in the case of Pearson and Wife v. Darrington, supra.
Although all the evidence introduced on the hearing is set out, yet, there being no “specifications of the items” for which compensation is claimed, and no proof of the value of the services rendered, we can not render a decree in favor of the appellee on the evidence. On another hearing, this opinion, and the cases referred to herein, will furnish the parties and the court the rules and principles which may guide them in the ascertainment of a just compensation to the appellee, for his own expenses and services, and the services of his attorney.
Reversed and remanded.